DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 10/13/2020. The information disclosure statement(s) have/has been considered by the examiner.
Response to Arguments
Applicant’s arguments on page 1-2, see Remarks filed 10/27/2020, in response to Objection to the Drawings, the Amendments to the Drawings and replacement sheets for FIG. 2b, FIG. 3 and FIG. 4, have been considered. The argument with regard to the drawings do not comply with 37 CFR § 1.84 (p)(3),  numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height, is not persuasive.  Furthermore the text height of each drawing, FIG. 2b, FIG. 3 and FIG. 4, when printed, does not meet the required height of 32 cm. (1/8 inch), therefore, the objection is not withdrawn. In response to the claims 1 and 15 rejected under 35 USC § 102, the arguments that claims 1 and 15, as amended, are patentable over Purkayastha, have been considered and are not persuasive.  Furthermore, in response to the argument, “the heights with regard to the data are not the arrangement heights of these sensors”, Fig. 11a clearly depicts two sensors (560) at two differing locations.  One sensor 560 is located on the robot base 1120, and an at least second sensor 560 is located upon the robot Neck 1150. Furthermore, the applicants argument “the height with regard to the acquired information of obstacles are “fixed” holds no patentable weight, as the word “fixed”, nor any term “fixed” relative to the height, is not disclosed within the claims or the specification. In response to applicant's argument that the fixed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).The grounds for rejection of claims 1 and 15 under 35 USC § 102(a)(1) in view prior art, are provided below. The grounds for rejection of claims 2-14 under 35 USC § 102(a)(1) and 35 U.S.C. §103 are provided below.
Drawings
The drawings are objected to because they do not comply with 37 CFR § 1.84 drawing standards. The text in FIG. 2b, FIG. 3, and FIG. 4, does not comply with 37 CFR § 1.84 (p)(3),  numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 15, are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Purkayastha et al., US 20130231779, herein after referred to as Purkayastha.
Regarding claims 1, and 15 Purkayastha discloses a self-propelled robot path planning method, comprising: a first sensor assembly arranged at a first height and a second sensor assemble arranged at a second height on a self-propelled robot (paragraph 84-86, sensor system 500 may include one or more three-dimensional (3-D) image sensors, cameras 118, 119, 162, 172, a laser scanner 530, and see also at least FIG. 11A, sensors 560)  walking in a to-be-operated space (paragraph 61, other mobility platforms, configurations and morphologies are possible as well, such as wheel driven platforms, crawling or walking platforms, etc.), information of obstacles (paragraph 50, mobile robots perform tasks including navigation and obstacle avoidance) at the first height and the second height respectively (FIG. 11A discloses scanners 560, of the sensor system 500, depicted at differing heights with field of view 562 ; generating a multilayer environmental map of the to-be-operated space according to the information of obstacles at the first height and the second height; processing information in the multilayer environmental map to obtain processed data; and planning a walking path for the self-propelled robot walking in the to-be-operated space a next time according to the processed data (paragraphs 95-97, robot may move camera 162, 172, 520 within an envelope height range, and see also at least FIG. 11A which discloses scanners 560, of the sensor system 500, depicted at differing heights with field of view 562 shown parallel to the ground, robot 100b may map surroundings using inputs from sensor system 500, and build up a map of the surroundings using Simultaneous localization and mapping (SLAM), and maps can be used to determine a location within an environment 10 and to depict an environment for planning (i.e. walking in the to-be-operated space a next time) and navigation. The maps support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions. The benefit of a map in aiding the assessment of a location increases as the precision and quality of the current perceptions decrease, and to operate autonomously, the robot 100b may simultaneously localize and map its surroundings, using sensory inputs from the sensor system 500, (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment or scene 10 (without a priori knowledge), or to update a map within a known environment (with a priori knowledge from a given map (i.e. walking in the to-be-operated space a next time))).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha in view of Asahara et al., US 20110010033 herein after referred to as Asahara.
Regarding claim 2 Purkayastha discloses all elements of claim 1 above.
Purkayastha further discloses a method wherein each two-dimensional map corresponding to the information of obstacles at the first height and the second height (paragraphs 95-97, robot may move camera 162, 172, 520 within an envelope height range, and see also at least FIG. 11A which discloses scanners 560, of the sensor system 500, depicted at differing heights with field of view 562 shown parallel to the ground, robot 100b may map surroundings using inputs from sensor system 500, and build up a map of the surroundings using Simultaneous localization and mapping (SLAM)).  
Purkayastha fails to explicitly disclose a method wherein the multilayer environmental map includes a plurality of two-dimensional maps.
However, Asahara teaches a method wherein the multilayer environmental map includes a plurality of two-dimensional maps (paragraph 8, environmental map 800 is created as a 2D grid map. Each grid cell constituting the environmental map 800 retains at least information indicating whether or not the mobile robot 80 can move to that grid cell).

Regarding claim 3 the combination of Purkayastha and Asahara disclose all elements of claim 2 above.
However, Purkayastha does not teach a method wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space
Asahara teaches wherein the processing includes uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space (paragraph 70, in a case where four map data corresponding to four measurement directions are associated with and retained for a single grid cell, an environmental map may be generated as a combination (uniting the information of obstacles) of four wall maps).
Therefore from the teaching of Asahara it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include uniting the information of obstacles to improve the accuracy of the self-position estimation of a mobile robot.
Regarding claim 4 the combination of Purkayastha and Asahara disclose all elements of claim 2 above.
Purkayastha further discloses a method wherein the processing includes intersecting walkable regions in each two-dimensional map to obtain walkable regions (paragraph 124, 
Regarding claim 5 the combination of Purkayastha and Asahara disclose all elements of claim 2 above.
However, Purkayastha does not disclose a method uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space
Asahara teaches a method uniting the information of obstacles in each two-dimensional map to obtain the information of one or more of the obstacles of the to-be-operated space; and intersecting walkable regions in each two-dimensional map to obtain the information of walkable regions of the to-be-operated space (paragraph 90, the mobile robot 1 may perform self-position estimation by using a wall map containing information about distances from points to the nearest obstacles in the mobile environment, instead of using the range map. Furthermore, the mobile robot 1 may use other maps such as a map in which a height of each point from the floor surface in the mobile environment is stored, instead of or in addition to (i.e. uniting the information of obstacles) the above-described wall map and range map, as an environmental map).
Therefore from the teaching of Asahara it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include information of one or more obstacles and walkable regions in each map to improve the accuracy of the self-position estimation of a mobile robot.
Regarding claim 6 the combination of Purkayastha and Asahara disclose all elements of claim 5 above.
However, Purkayastha does not explicitly disclose a method wherein the walkable regions include one or more of the regions in the to-be-operated space that have a distance from obstacles not less than a particular value.
Asahara teaches a method wherein the walkable regions include one or more of the regions in the to-be-operated space that have a distance from obstacles not less than a particular value (paragraph 76, as a result of the calculation for a distance to the nearest wall cell using the values retained at these eight adjoining cells, the minimum distance and the coordinates of the wall cell that provides that minimum distance are associated with and stored for the currently scanned cell).
Therefore from the teaching of Asahara it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include distance from obstacles not less than a particular value to improve the accuracy of the self-position estimation of a mobile robot.
Regarding claim 7 the combination of Purkayastha and Asahara disclose all elements of claim 6.  Furthermore, it is the Office's stance that an obstacle detection distance value, without any explanation of any well-known benefit or a new and unexpected result of choosing the specific obstacle detection distance value (wherein the particular value is 10-30 centimeters) is a mere design choice. Obstacle detection protocols are well known and systems for obstacle detection are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective 
Regarding claim 11, the combination of Purkayastha and Asahara disclose all elements of claim 1 above.
Purkayastha further discloses method determining whether a new walking path is to be added; and if the new walking path is to be added, correspondingly updating the multilayer environmental map and then proceeding; or if the new walking path is not to be added, proceeding without updating the multilayer environmental map (paragraph 16, identifying a navigation reference and maneuvering with respect to the navigation reference to a scan location (a new walking path) AND paragraph 95, (SLAM) is a technique the robot 100 may use to build up a map (e.g., an occupancy map) within an unknown environment).
Regarding claim 14, the combination of Purkayastha and Asahara disclose all elements of claim 1 above. 
Purkayastha further discloses a method wherein the self-propelled robot walks in the to-be- operated space in a way of traversal walking (paragraph 59, robot 100 can be programmed to maneuver autonomously or using a map to traverse aisles).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and Asahara in further view of Lee et al., US 20180239355, herein after referred to as Lee.
Regarding claim 8 the combination of Purkayastha and Asahara disclose all elements of claim 6 above.
wherein planning a walking path for the self- propelled robot includes selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path between the starting point and the endpoint being the walking path.
Lee teaches a method wherein planning a walking path for the self- propelled robot includes selecting, in one of the walkable regions, a starting point and an endpoint for the self-propelled robot, a shortest path (map 1201) between the starting point and the endpoint being the walking path (the robot may construct a path in a way that a distance to a fixed object increases in some regions on a traveling path starting from a point (0, 1) and arriving at a point (0, 13), see also at least FIG. 12).
Therefore from the teaching of Lee it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include a shortest path between the starting point and the endpoint to improve the efficiency and accuracy of a mobile robot.
Regarding claim 9, Purkayastha discloses all elements of claim 1 above including 
the first height and the second height (paragraphs 95-97, robot may move camera 162, 172, 520 within an envelope height range, and see also at least FIG. 11A which discloses scanners 560, of the sensor system 500, depicted at differing heights with field of view 562 shown parallel to the ground, robot 100b may map surroundings using inputs from sensor system 500, and build up a map of the surroundings using Simultaneous localization and mapping (SLAM).
However, Purkayastha does not explicitly disclose wherein the multilayer map is a two-dimensional map corresponding to synthetic distribution information.
wherein the multilayer map is a two-dimensional map corresponding to synthetic distribution information (paragraph 35-36, in the present disclosure, a two -dimensional map as shown in FIG. 1 or a three -dimensional map including height information may be used).
Therefore, from the teaching of Lee it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include a two dimensional map including height information to improve the accuracy of the self-position estimation of a mobile robot in order for a robot to operate in a space where human and material exchanges actively occur.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha, and Lee further in view of Hanaoka et al., US 20150362921, herein after referred to as Hanaoka.
Regarding claim 10 the combination of Purkayastha and Lee disclose and teach all elements of claim 9 above including the information of obstacles at the first height and the second height (paragraphs 95-97, robot may move camera 162, 172, 520 within an envelope height range, and see also at least FIG. 11A which discloses scanners 560, of the sensor system 500, depicted at differing heights with field of view 562 shown parallel to the ground, robot 100b may map surroundings using inputs from sensor system 500, and build up a map of the surroundings using Simultaneous localization and mapping (SLAM).
However, Purkayastha does not explicitly disclose wherein the information of obstacles is labeled in different ways.
Hanoaka teaches wherein the information of obstacles is labeled in different ways (paragraph 78 and 24, the judgment is added as label information to each of the three-.
Therefore, from the teaching of Hanoaka it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to include labels for different plane heights in order to correctly recognize, from data acquired by measuring a distance of a target surrounding environment, areas of a floor surface, an obstacle or a level difference, and the like included in a measurement range.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha, and further in view of Fong et al., US 20160144505, herein after referred to as Fong.
Regarding claim 12 Purkayastha discloses all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot scans and detects peripheral regions on site, and walks towards a next undetected region until one or more of the regions in the to- be-operated space are detected.
Fong teaches wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot scans and detects peripheral regions on site (input image), and walks towards a next undetected region until one or more of the regions in the to- be-operated space are detected (paragraph 128, when the mobile robot 10 does not detect the presence of a known landmark within an input image, the mobile robot can optionally attempt to create (1010) a new landmark or may simply obtain another input image, see also at least FIG. 10).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Purkayastha and further in view of Sabe et al., US 20050131581, herein after referred to as Sabe.
Regarding claim 13, Purkayastha discloses all elements of claim 1 above.
However, Purkayastha does not explicitly disclose a method wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot directly enters a middle position of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected.
Sabe teaches wherein the self-propelled robot walks in the to-be- operated space in such a way that the self-propelled robot directly enters a middle position (located at the center) of the to-be-operated space, scans and detects peripheral regions at the middle position, and walks towards a next undetected region until one or more of the regions in the to-be-operated space are detected (paragraph 119, new obstacle information can be acquired as the robot 1 moves so that the environment maps are updated and a new moving route is defined, each of the environment maps typically covers an area of 2 m square, in which the robot 1 is located at the center and which is divided to form a grid of 100.times.100 meshes so that the .
Therefore, from the teaching of Sabe it would be obvious to one of ordinary skill in the art at the time of the invention was made to modify Purkayastha to scan the periphery from the middle position (located at the center) and plan a route in order to recognize the obstacles on the extracted plane to plan a moving route from the current position to a target position.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669